AO 245B (Rev. 02/08/2019) Judiffient in a Criminal Petty Case (Modified)                                                              Page 1 of!   L1
                                     UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF CALIFORNIA

                      United States of America                                JUDGMENT IN A CRIMINAL CASE
                                      v.                                      (For Offenses Committed On or After November 1, 1987)


                      Amairani Oros-Cisneros                                  Case Number: 3:19-mj-22203

                                                                              Emerson Whea
                                                                              Defendant's Attorney


REGISTRATION NO. 85496298                                                                                       MAY 3 1 2019
THE DEFENDANT:                                                                   Cl~l'i!~ us QillT1'11C'! (JOIJl'1i
 1ZJ pleaded guilty to count(s) 1 of Complaint                               SOUiH~RN Ol!lti'llCT Or CA~ll"Ol'lNIA
 D was found guilty to count(~s);-----'----------------Wili;;;;....,==;;;;;;;;;;;;;_;;;;_~_;;;;;:;:;:;.~e;WlJ
        after a plea of not guilty.
        Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                    Nature of Offense                                                            Count Number(s)
8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                  1

  D The defendant has been found not guilty on count( s)
                                                                           -------------------
  0 Count(s)                                                                   dismissed on the motion of the United States.
                    -----------------~


                                             IMPRISONMENT
        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
 imprisoned for a term of:

                                ~'TIME SERVED                              D _ _ _ _ _ _ _ _ _ _ days

  IZl   Assessment: $10 WAIVED IZl Fine: WAIVED
  IZl   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
  the   defendant's possession at the time of arrest upon their deportation or removal.
  D     Court recommends defendant be deported/removed with relative,                          charged in case


       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
                                                                                                                                                        I
                                                                                                                                                        I

  of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments                                     I
. imposed by this judgment are fully paid. If ordered to pay restitution, the ·defendant shall notify the court and
  United States Attorney of any material change in the defendant's economic circumstances.

                                                                            Friday, May 31, 2019
                                                                                                                                                        II
                                                                                                                                                        I
                                                                            Date of Imposition of Sentence


                                                                            Micliae{]. Seng
                                                                            HONORABLE MICHAEL J. SENG
                                                                            UNITED STATES MAGISTRATE JUDGE



 Clerk's Office Copy                                                                                                      3:19-mj-22203
